                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 9:19-CV-80244-ROSENBERG

SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

v.

CASTLEBERRY FINANCIAL SERVICES GROUP,
LLC, T. JONATHON TURNER, f/k/a "JON BARRI
BROTHERS," and NORMAN M. STRELL,

                                      Defendants,

and

CASTLEBERRY ALL SPORTS SERVICES GROUP,
INC., SUZANNE L. STRELL, and NORMAN M. STRELL
REVOCABLE TRUST,

                                      Relief Defendants.


  ORDER GRANTING PLAINTIFF SECURITIES AND EXCHANGE COMMISSION'S
  UNOPPOSED MOTION FOR PRELIMINARY INJUNCTION AND OTHER RELIEF

       This cause comes before the Court upon the Unopposed Motion by Plaintiff Securities and

Exchange Commission for the entry of an Order of Preliminary Injunction and Other Relief against

Defendants Castleberry Financial Services, LLC, T. Jonathan Turner, and Norman M. Strell, and

Relief Defendants Castleberry All Sports Services Group, Inc., Suzanne L. Strell, and Norman M.

Strell Revocable Trust.    The Court finds that good cause exists for the Court to grant the

Commission ' s Motion. In addition, by the Consents to the entry of an Order of Preliminary

Injunction and Other Relief annexed hereto, without admitting or denying any of the allegations

in the Complaint filed by the Commission, except that Defendants and Relief Defendants admit

the allegation as to the jurisdiction of this Court over them and the subject matter of this action,
Defendants and Relief Defendants have agreed to the entry of this Order of Preliminary Injunction

and Other Relief. Accordingly, the motion is GRANTED, and the Court hereby orders as follows:

                                                 I.
                                     PRELIMINARY INJUNCTION

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that until further Order

of the Court:

        A.      Section 17(a) of the Securities Act

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that each of

the Defendants is restrained and enjoined from violating Section l 7(a) of the Securities Act of

1933 (the "Securities Act") [15 U.S.C . § 77q(a)] in the offer or sale of any security by the use of

any means or instruments of transportation or communication in interstate commerce or by use of

the mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;
        (b)     to obtain money or property by means of any untrue statement of a material fact
        or
                any omission of a material fact necessary in order to make the statements made,
                in light of the circumstances under which they were made, not misleading; or
        (c)     to engage in any transaction, practice, or course of business which operates or
                would operate as a fraud or deceit upon the purchaser;
by, directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or (ii)

disseminating false or misleading documents, materials, or information or making, either orally or

in writing, any false or misleading statement in any communication with any investor or

prospective investor; about: (A) any investment in or offering of securities, (B) the registration

status of such offering or of such securities, (C) the prospects for success of any product or

company, (D) the use of investor funds , or (E) the misappropriation of investor funds or investment

proceeds.

                                                -2-
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Order of Preliminary Injunction by personal service or otherwise: (a)

any of the Defendants' officers, agents, servants, employees, and attorneys ; and (b) other persons

in active concert or participation with any Defendant or with anyone described in (a).

       B.      Section lO(b) and Rule lOb-5 of the Exchange Act

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that each of the

Defendants is restrained and enjoined from violating, directly or indirectly, Section 1O(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C . § 78j(b)] and Rule lOb-5

promulgated thereunder [17 C.F.R. § 240.lOb-5] , by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;
       (b)     to make any untrue statement of a material fact or to omit to state a material fact
               necessary in order to make the statements made, in the light of the circumstances
               under which they were made, not misleading; or
       (c)     to engage in any act, practice, or course of business which operates or would
               operate as a fraud or deceit upon any person;
by (i) creating a false appearance or otherwise deceiving any person, or (ii) disseminating false or

misleading documents, materials, or information or making, either orally or in writing, any false

or misleading statement in any communication with any investor or prospective investor, about:

(A) any investment in or offering of securities, (B) the registration status of such offering or of

such securities, (C) the prospects for success of any product or company, (D) the use of investor

funds , or (E) the misappropriation of investor funds or investment proceeds.




                                                -3-
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Order of Preliminary Injunction by personal service or otherwise: (a)

any of the Defendants' officers, agents, servants, employees, and attorneys; and (b) other persons

in active concert or participation with any Defendant or with anyone described in (a).

                                                  II.
                                         ASSET FREEZE

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that until

further Order of the Court:

       A.      Defendants and Relief Defendants and their respective directors, officers, agents,
               servants, employees, attorneys, depositories, banks, and those persons in active
               concert or participation with any one or more of them, and each of them, who
               receive notice of this order by personal service, mail, email, facsimile transmission
               or otherwise, be and hereby are, restrained from, directly or indirectly, transferring,
               setting off, receiving, changing, selling, pledging, assigning, liquidating or
               otherwise disposing of, or withdrawing any assets or property, including but not
               limited to cash, free credit balances, fully paid for securities, personal property, real
               property, and/or property pledged or hypothecated as collateral for loans, or
               charging upon or drawing from any lines of credit, owned by, controlled by, or in
               the possession of, whether jointly or singly, and wherever located; and
       B.      Any financial or brokerage institution or other person or entity holding any such
               funds or other assets, in the name, for the benefit or under the control of Defendants
               or Relief Defendants, directly or indirectly, held jointly or singly, and wherever
               located, and which receives actual notice of this order by personal service, mail ,
               email, facsimile, or otherwise, shall hold and retain within its control and prohibit
               the withdrawal, removal, transfer, disposition, pledge, encumbrance, assignment,
               set off, sale, liquidation, dissipation, concealment, or other disposal of any such
               funds or other assets.
                                                 III.
                                                 -4-
                                  RECORDS PRESERVATION

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that until

further Order of the Court, Defendants and Relief Defendants and any of their respective directors,

officers, agents, servants, employees, attorneys, depositories, banks, and those persons in active

concert or participation with any one or more of them, and each of them, be and they hereby are

restrained and enjoined from , directly or indirectly, destroying, mutilating, concealing, altering,

disposing of, or otherwise rendering illegible in any manner, any of the books, records, documents,

correspondence, brochures, manuals, papers, ledgers, accounts, statements, obligations, files and

other property of or pertaining to Defendants or Relief defendants, wherever located and in

whatever form , electronic or otherwise.

                                                  IV.
                               RETENTION OF JURISDICTION

        IT IS HEREBY FURTHER ORDERED that this Court shall retain jurisdiction over this

matter and the Defendants and Relief Defendants in order to implement and carry out the terms of

all Orders and Decrees that may be entered and/or to entertain any suitable application or motion

for additional relief within the jurisdiction of this Court, and will order other relief that this Court

deems appropriate under the circumstances.

DONE AND ORDERED this           ~y of March 2019, at~ ~a.



Copies: All Counsel and Parties of Record




                                                 -5-
